—In an action, inter alia, to recover certain sums and to appoint a temporary receiver for the defendant corporation, the defendant Vjacheslav Goilo appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated December 2, 1997, which, inter alia, granted the plaintiff’s motion to enjoin him from the use or occupancy of the corporate premises to the extent of excluding him from the corporate premises.
Ordered that the appeal is dismissed, without costs or disbursements, for failure to file a complete record on appeal in accordance with the rules of this Court (see, CPLR 5526; 22 NYCRR 670.10 [a]).
Based on the completely inadequate record submitted on the appeal, we are unable to properly review the order appealed from. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.